 



Exhibit 10(ff)
Form of Agreement
Revised as of December 7, 2005
THE WALT DISNEY COMPANY
Performance-Based
Stock Unit Award
(Dual Performance Goals)
     AWARD AGREEMENT, dated as of ____________, between The Walt Disney Company,
a Delaware corporation (“Disney”), and ___ (the “Participant”). This Award is
granted on ____________, 200___ (the “Date of Grant”) by the Compensation
Committee of the Disney Board of Directors (the “Committee”) pursuant to the
terms of the 2002 Executive Performance Plan (the “Plan”), and pursuant to the
terms of the Amended and Restated 1995 Stock Incentive Plan (the “Stock Plan”).
The applicable terms of the Plan and the Stock Plan are incorporated herein by
reference, including the definitions of terms contained therein.
     Section 1. Stock Unit Award. Disney hereby grants to the Participant, on
the terms and conditions set forth herein, an Award of ___ “Stock Units.” The
Stock Units are notional units of measurement denominated in Shares of Disney
(i.e. one Stock Unit is equivalent in value to one Share, subject to the terms
hereof). The Stock Units represent an unfunded, unsecured obligation of Disney.
This Award is subdivided into “Tranche A” and “Tranche B,” each of which
constitute one half of the Award. Subject to the terms, conditions and
performance-based vesting requirements set forth herein, Tranche A of this Award
will vest on the second anniversary date of the Date of Grant and Tranche B on
the fourth anniversary of the Date of Grant.
     Section 2. Vesting Requirements. The vesting of this Award (other than
pursuant to accelerated vesting in certain circumstances as provided in
Section 3 below) shall be subject to the satisfaction of the conditions set
forth in each of subsections A, B and C of this Section 2:

  A.   Total Shareholder Return Vesting Requirement. The vesting of fifty
percent (50%) of both Tranche A and Tranche B shall be subject to performance
vesting under this Section 2.A. This performance vesting requirement, which is
applicable on both the second and fourth anniversary dates of the Date of Grant,
shall be satisfied if Total Shareholder Return (as defined below) of Disney,
determined on the relevant anniversary date as provided below, exceeds the Total
Shareholder Return for the Standard & Poor’s 500 Composite Stock Index (the
“Reference TSR”) over either (i) the period of one year preceding the applicable
anniversary date or (ii) the period of three years preceding the applicable
anniversary date. “Total Shareholder Return” shall mean, for any given
determination date, an amount equal to the average of the total return figures,
calculated on the basis of weekly periodicity, as currently reported under
“Comparative Returns” by Bloomberg L.P. (or any other reporting service that the
Committee may designate from time to time) (i) for Disney and (ii) for the
Reference TSR (which is designated by Bloomberg L.P. as the “S&P 500 Index”), as
the case may be, for each of

 



--------------------------------------------------------------------------------



 



      the four weeks immediately preceding the determination date, it being
understood that if any such determination is made on the last trading day of any
week, then that week shall be treated as a preceding week.

      If the performance vesting requirements of this Section 2.A are not
satisfied for Tranche A on the second anniversary date of the Date of Grant,
then 50% of Tranche A shall not vest on that date. However, such 50% portion of
Tranche A shall not be forfeited at that time and shall vest if and when the
performance vesting requirements set forth in this Section 2.A applicable on the
fourth anniversary date hereof are achieved. If the performance vesting
requirements applicable on the fourth anniversary of the Date of Grant are not
met, then the 50% portions of Tranche A and Tranche B subject to vesting under
this Section 2.A that are not then vested shall be immediately forfeited and the
Participant’s rights with respect thereto shall cease.

  B.   Section 162(m) Vesting Requirement. This Award shall also be subject to
additional performance vesting requirements under this Section 2.B with respect
to 100% of both Tranche A and Tranche B, based upon the achievement of the
Performance Targets applicable to the Performance Periods specified below,
subject to certification of achievement of such Performance Targets by the
Committee pursuant to Section 4.8 of the Plan. The respective Performance
Targets (and the Business Criteria to which they relate) shall be established by
the Committee not later than 90 days following the beginning of each Performance
Period. If the Performance Target for a Performance Period is not satisfied, the
applicable portion of the Award (i.e., Tranche A or Tranche B) shall be
immediately forfeited in its entirety. The Performance Periods for the Stock
Units granted hereunder shall be as follows:

      Performance Period   Stock Units
 
   
     Fiscal 200___and 200___
(October 1, 200___ - September 30, 200___)
  Tranche A (___ Stock Units)
 
   
     Fiscal 200___and 200___
(October 1, 200___ - September 30, 200___)
  Tranche B (___ Stock Units)

  C.   Service Vesting Requirement. In addition to the performance vesting
requirements of subsections A and B of this Section 2, the right of the
Participant to receive payment of this Award shall become vested only if he or
she remains continuously employed by Disney or an Affiliate from the date hereof
until the date determined as follows: (A) with respect to the portion of this
Stock Unit Award subject only to the Section 162(m) vesting requirements set
forth in

2



--------------------------------------------------------------------------------



 



      Section 2.B hereof, the last day of the Performance Period specified in
Section 2.B with respect to Tranche A or Tranche B, as applicable, and (B) with
respect to the portion of this Stock Unit Award subject to the vesting
requirements of both Sections 2.A and 2.B hereof, the later of (i) the last day
of the Performance Period specified in Section 2.B with respect to Tranche A or
Tranche B, as applicable, and (ii) the date that the performance vesting
requirement as provided in Section 2.A hereof is satisfied with respect to
Tranche A or Tranche B, as applicable; provided, however, that with respect to
both clause (A) and clause (B) above, the date upon which the continuous
employment requirement of this Section 2.C shall be deemed met hereunder shall
in no event be earlier than the second anniversary of the Date of Grant in the
case of Tranche A and the fourth anniversary of the Date of Grant in the case of
both Tranche B and Tranche A to the extent that the vesting of any portion of
Tranche A is subject to the performance vesting requirements of Section 2.A
hereof being met on the fourth anniversary date hereof; and, provided, further,
that, nothing set forth herein shall be deemed to modify, qualify, or otherwise
derogate from, the requirement of Section 4.8 of the Plan that the Committee
certify in writing that the applicable Performance Targets of Section 2.B above
have been satisfied prior to the payment of any amount to the Participant under
this Award.

If the service vesting requirements of this Section 2.C are not satisfied for
Tranche A or Tranche B, respectively, the applicable number of Stock Units shall
be immediately forfeited and the Participant’s rights with respect thereto shall
cease.
All Stock Units for which all of the requirements of this Section 2 have been
satisfied shall become vested and shall thereafter be payable in accordance with
Section 5 hereof.
     Section 3. Accelerated Vesting. Notwithstanding the terms and conditions of
Section 2 hereof, upon the Participant’s death or disability (within the meaning
of Section 409A of the Internal Revenue Code), or upon the occurrence of a
Triggering Event within the 12-month period following a Change in Control (in
accordance with Section 11 of the Stock Plan as in effect on the date hereof),
this Award shall become fully vested and shall be payable in accordance with
Section 5 hereof to the extent that it has not previously been forfeited. In
addition, if the Participant is employed pursuant to an employment agreement
with Disney, any provisions thereof relating to the effect of a termination of
the Participant’s employment upon his or her rights with respect to this Award,
including, without limitation, any provisions regarding acceleration of vesting
and/or payment of this Award in the event of termination of employment, shall be
fully applicable and supercede any provisions hereof with respect to the same
subject matter.
     Section 4. Dividend Equivalents. Any dividends paid in cash on Shares of
Disney will be credited to the Participant as additional Stock Units as if the
Stock Units previously held by the Participant were outstanding Shares, as
follows: such credit shall be made in whole and/or fractional Stock Units and
shall be based on the fair market value (as defined in the Stock

3



--------------------------------------------------------------------------------



 



Plan) of the Shares on the date of payment of such dividend. All such additional
Stock Units shall be subject to the same vesting requirements applicable to the
Stock Units in respect of which they were credited and shall be payable in
accordance with Section 5 hereof.
     Section 5. Payment of Award. Payment of vested Stock Units shall be made
within 30 days following the later of:

  (i)   the applicable date under Section 2.C hereof as of which all of the
applicable vesting requirements under Section 2 hereof shall have been satisfied
for Tranche A or Tranche B, as applicable, or     (ii)   the date of
certification of achievement of the applicable Performance Targets by the
Committee as required under Section 2.B hereof,

(or within 30 days following acceleration of vesting under Section 3 hereof, if
applicable). The Stock Units shall be paid in cash or in Shares (or some
combination thereof), as determined by the Committee in its discretion at the
time of payment, and in either case shall be paid to the Participant after
deduction of applicable minimum statutory withholding taxes.
     Section 6. Restrictions on Transfer. Neither this Stock Unit Award nor any
Stock Units covered hereby may be sold, assigned, transferred, encumbered,
hypothecated or pledged by the Participant, other than to Disney as a result of
forfeiture of the units as provided herein and as provided in Section 6 of the
Plan. The Stock Units constitute Restricted Units as defined in Section 2.2 of
the Plan.
     Section 7. No Voting Rights. The Stock Units granted pursuant to this
Award, whether or not vested, will not confer any voting rights upon the
Participant, unless and until the Award is paid in Shares.
     Section 8. Award Subject to Plans, Etc. This Stock Unit Award is subject to
the terms of the Plan and the Stock Plan, the terms and provisions of which are
hereby incorporated by reference. In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan or the Stock Plan, the Plan or the Stock Plan (as applicable) will govern
and prevail. The Participant agrees that by accepting this Stock Unit Award with
Dual Performance Goals, the provisions of Section 2.C hereof shall supercede the
provisions of any Section 2.C as contained in an earlier Stock Unit Award with
Dual Performance Goals, if any, granted to Participant, and that the provisions
of Section 2.C as set forth herein shall be fully applicable to any such earlier
Stock Unit Award with Dual Performance Goals. Disney also agrees to be bound by
the terms and provisions of Section 2.C as set forth herein to the extent it is
applicable, in accordance with the foregoing, to any earlier Stock Unit Award
with Dual Performance Goals granted to Participant.”
     Section 9. Changes in Capitalization. The Stock Units under this Award
shall be subject to the provisions of the Stock Plan relating to adjustments for
changes in corporate capitalization.

4



--------------------------------------------------------------------------------



 



     Section 10. No Right of Employment. Nothing in this Award Agreement shall
confer upon the Participant any right to continue as an employee of Disney or an
Affiliate nor interfere in any way with the right of Disney or an Affiliate to
terminate the Participant’s employment at any time or to change the terms and
conditions of such employment.
     Section 11. Governing Law. This Award Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware, without giving
effect to the choice of law principles thereof.

            THE WALT DISNEY COMPANY
      By:           Name:           Title:        

         
 
  PARTICIPANT    
 
       
 
       
 
 
 
   

5